Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 14, 16 and 17 have been previously canceled.
Claim 18 has been amended.
Claims 2-13, 15, and 18 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 112
Applicant’s remarks, see Page(s) 8-12, filed 8 February 2022, with respect to the 35 U.S.C. § 112 rejections, have been fully considered, and are persuasive.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 12-17, filed 8 February 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, and are persuasive. Therefore, the 35 U.S.C. § 103 rejections have been withdrawn.

Reasons for Allowance
Claims 2-13, 15, and 18 are allowed over the prior art of record.
The closest prior art of record are Park (U.S. Pre-Grant Pub. No. 20120101942), O’Sullivan (U.S. Pre-Grant Pub. No. 20080195428), Lulic (U.S. Pre-Grant Pub. No. 20140379391), Tsuboi (U.S. Pre-Grant Pub. No. 20110006922), Dixon (U.S. Pre-Grant Pub. No. 20110166914), and Hofmann (“Transfer Journey Identification and Analyses from Electronic Fare Collection Data”, 2005).
The following is an examiner’s statement of reasons for allowance:
Park discloses a system and method for paying a public transportation fare via a mobile device. Although the reference teaches that the server may receive mobile device IDs, transportation ID information, and location information in order to create user journey logs, the reference is silent on wherein a first communication channel does not transmit location data and a second communication channel does not transmit an identifier of individual customer mobile devices.
O’Sullivan discloses a system and method for matching transportation services with individuals requesting transportation. Although the reference teaches of a data communication channel between the user device and the transport system, which is independent from the data communication channel between the transport provider device and the transport system, the reference is silent on wherein a first communication channel does not transmit location data and a second communication channel does not transmit an identifier of individual customer mobile devices.
Lulic discloses a system and method for public transportation fare collection. Although the reference teaches that mobile devices may provide mobile device ID information and vehicle ID information and that the transportation device may provide vehicle ID information and GPS information, the reference is silent on wherein a first communication channel does not transmit location data and a second communication channel does not transmit an identifier of individual customer mobile devices.
Tsuboi discloses a system and method for locating a bus using the communication of a bus ID and a bus stop ID to a central server. Although the reference teaches of a bus system, a bus stop system and a central server, in which the bus stop system may receive a bus ID from the bus system and then transmit, via a wireless network, both the bus ID and the bus stop ID to the central server in order to determine the location of the bus and the route that the bus is following, the reference is silent on wherein a first communication channel does not transmit location data and a second communication channel does not transmit an identifier of individual customer mobile devices.
Dixon discloses a system and method for the concurrent distribution of reloadable prepaid cards and enablement of the reloadable prepaid cards for use at access control points of a transit system. Although the reference teaches of a system in which a customer may make payment for transit use via a reloadable prepaid card connected to a funding source of the transit customer, the reference is silent on wherein a first communication channel does not transmit location data and a second communication channel does not transmit an identifier of individual customer mobile devices.
Hofmann discloses an analyses of journey identification and fare collection. Although the reference teaches of collecting customer transit data and creating journey files based on the collected data, the reference is silent on wherein a first communication channel does not transmit location data and a second communication channel does not transmit an identifier of individual customer mobile devices.

The closest prior art of record, taken either individually or in combination with other prior art of record, fails to teach or suggest the claimed invention. Therefore claims 2-13, 15, and 18 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628